



COURT OF APPEAL FOR ONTARIO

CITATION: Quintem Holdings Inc. v. McLennan, 2014 ONCA 387

DATE: 20140512

DOCKET: C57999

Gillese, Van Rensburg and Hourigan JJ.A.

BETWEEN

Quintem Holdings Inc., Ozz Holdings Inc., and
    Orchard Park Professional Business Corporation

Plaintiffs (Respondents)

and

Alec McLennan

Defendant (Appellant)

Alec McLennan, appearing in person

D. Schatzker, for the respondents

Heard: May 8, 2014

On appeal from the judgment of Justice Cory A. Gilmore of
    the Superior Court of Justice, dated October 15, 2013.

APPEAL BOOK ENDORSEMENT

[1]

On consent, matter to go as per the signed order.

[2]

We have been advised that no other agreements have been reached in
    respect of the property.


